2014 WI 29

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP490-D
COMPLETE TITLE:         In the Matter of Medical Incapacity Proceedings
                        Against Colleen R. T., Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Colleen R. T.,
                                  Respondent.




                                 MEDICAL INCAPACITY PROCEEDINGS
                                       AGAINST COLLEEN R.T.

OPINION FILED:          June 3, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                         2014 WI 29
                                                                 NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.       2013AP490-D


STATE OF WISCONSIN                            :            IN SUPREME COURT

In the Matter of Medical Incapacity Proceedings
Against Colleen R.T., Attorney at Law:

Office of Lawyer Regulation,                                          FILED
              Complainant,
                                                                  JUN 3, 2014
      v.
                                                                    Diane M. Fremgen
                                                                 Clerk of Supreme Court
Colleen R.T.,

              Respondent.




      ATTORNEY       disciplinary     proceeding.       Attorney's           license

indefinitely suspended.



      ¶1      PER   CURIAM.   We    review,   pursuant      to     Supreme      Court

Rule (SCR) 22.341(2),1 a report filed by referee Dennis J. Flynn,


      1
          SCR 22.341(2) provides:

           If no appeal is timely filed, the supreme court
      shall review the report of the referee and order the
      suspension of the respondent's license to practice
      law, the imposition of conditions on the respondent's
      practice of law, or other appropriate action.     The
      court may order the parties to file briefs in the
      matter.
                                                                             No.     2013AP490-D



recommending the court grant Attorney Colleen R. Tyree's request

for    indefinite       suspension          of       her   license      to    practice          law

pursuant to SCR 22.34(11)(a)2 based on her medical incapacity.

       ¶2      Attorney       Tyree      was      admitted      to     practice           law    in

Wisconsin in 2004.            Her Wisconsin license status is currently in

good standing.         She is also admitted to practice law in Illinois

and, as of the date of the evidentiary hearing, was authorized

to practice law in that state.                   She resides in Illinois.

       ¶3      On    March    1,    2013,      the     Office    of    Lawyer       Regulation

(OLR) filed a petition pursuant to SCR 22.34(8) alleging that it

had received information indicating Attorney Tyree was suffering

from       a   psychological            disorder           rendering         her     medically

incapacitated.          The    OLR      sought        indefinite       suspension         of    her

license to practice law.

       ¶4      The    OLR's    petition          discloses      that    Attorney          Tyree's

September 2012 responses to the OLR's initial inquiries were

troubling      and    substantiated          the      OLR's     concern       regarding         her

mental      well-being.            On   November       29,    2012,     the        Cook    County
circuit court appointed a Temporary Guardian of the Person and

Estate of [Attorney Tyree].


       2
           SCR 22.34(11)(a) provides, in pertinent part:

            An   attorney  who   is   the   subject   of   an
       investigation   or  petition  for   possible   medical
       incapacity may request the indefinite suspension of
       the attorney's license to practice law.    The request
       shall state that it is filed because the petitioner
       cannot successfully defend against the allegations of
       medical incapacity.

                                                 2
                                                                         No.    2013AP490-D



       ¶5      In     January    2013,     the       Illinois    court     extended      the

temporary       guardian's         appointment          and     Attorney       Tyree     was

involuntarily hospitalized in Cook County.

       ¶6      Initially, Attorney Tyree disputed the OLR's assertion

that     she        suffered     from      a    medical       incapacity       warranting

indefinite suspension of her license to practice law.                                   This

court appointed referee Dennis J. Flynn on June 18, 2013, and,

following a series of pre-hearing matters, the referee conducted

a final hearing at which Attorney Tyree appeared by counsel.

       ¶7      During the course of the hearing, the parties reached

an agreement whereby Attorney Tyree asked that her license to

practice law in Wisconsin be indefinitely suspended, consistent

with SCR 22.34(11).             The OLR supports this request.

       ¶8      The referee took care to ensure that a record was

created        that     demonstrates           that    Attorney      Tyree        met    the

requirements of SCR 22.34(11)(a).                     The referee was mindful that

he needed to evaluate her statements in the context of whether

she    was,     in     fact,      freely       and    voluntarily     requesting         the
suspension of her law license because she believed she could not

successfully          defend     against       the     allegations       the    OLR     made

regarding her medical incapacity.

       ¶9      Ultimately,       the    referee       concluded    that     the    "record

reflects that Respondent did freely, knowingly and voluntarily

request the indefinite suspension of her attorney's license to

practice law in Wisconsin at the Final Hearing on 18 November

2013."         The     referee     noted       that    in     "unequivocal      language"
Attorney Tyree acknowledged she could not successfully defend
                                               3
                                                                      No.        2013AP490-D



against   the    allegations       made       by   the    OLR    of        her     medical

incapacity.     Attorney Tyree had the benefit of counsel in making

her decision.     The referee carefully reviewed her responses and

noted that she confirmed that she was aware the suspension could

"be forever."     Attorney Tyree also understood that in order to

seek reinstatement, she will have the burden of showing that her

medical   incapacity   has    been    removed       and   that    she       is     fit   to

resume the practice of law with or without conditions.                                   See

SCR 22.36.

    ¶10      Accordingly,    the     referee       recommends         we     grant       the

request of Attorney Tyree to indefinitely suspend her license to

practice law in Wisconsin under SCR 22.34(11), that all the

pleadings and documents filed in this case remain confidential

to the extent possible, and that we impose the full costs of

this proceeding on Attorney Tyree.

    ¶11      Based on the agreement of the parties and the findings

and recommendation of the referee, which this court approves and

adopts, we conclude that Attorney Tyree currently suffers from a
medical   incapacity        that    substantially          prevents          her       from

performing the duties of an attorney to acceptable professional

standards.

    ¶12      IT IS ORDERED that the request is granted and the

license of Colleen R. Tyree to practice law in Wisconsin is

suspended indefinitely, effective the date of this order and

until reinstated by this court.




                                          4
                                                                       No.   2013AP490-D



    ¶13      IT IS FURTHER ORDERED that all pleadings and documents

filed   by    the    parties    in     this       matter   are     confidential     until

further order of the court.

    ¶14      IT IS FURTHER ORDERED that, to the extent she has not

already      done    so,     Colleen     R.       Tyree    shall    comply   with     the

requirements of SCR 22.26               concerning the duties of a person

whose license to practice law in Wisconsin has been suspended.

    ¶15      IT     IS     FURTHER     ORDERED      that    Colleen     R.   Tyree     is

directed to pay the full costs of this proceeding, which total

$14,105.14 as of January 2, 2014.




                                              5
    No.   2013AP490-D




1